


EXHIBIT 10.1.15




ASSIGNMENT AND ASSUMPTION AGREEMENT, CONSENT AND RELEASE


This Assignment and Assumption Agreement, Consent and Release (this
“Assignment”) is made as of December 31, 2011 (the “Effective Date”) by and
among SIERRA NEVADA FACTORING, INC., a Nevada corporation (“Sierra Nevada”) and
CATHERINES STORES CORPORATION, a Tennessee corporation ("Catherines”) and World
Financial Network Bank, as successor by conversion to World Financial Network
National Bank ("Bank").


WITNESSETH


WHEREAS, Sierra Nevada, Catherines and Bank are parties to a Private Label
Credit Card Plan Agreement dated August 12, 2009 (as amended, the “Agreement”)
pursuant to which Bank operates a Private Label Credit Card Plan for Catherines
(the “Plan”);


WHEREAS, Sierra Nevada now desires to assign to Catherines all of Sierra
Nevada's right, title, interest, and privilege in and to the Agreement, and
Catherines desires to accept such assignment and assume Sierra Nevada's
obligations under the Agreement; and


WHEREAS, Bank is willing to consent to such assignment and assumption as
described above and agree that Sierra Nevada is released from all liabilities
and obligations relating to the Agreement and the Plan;


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound, Sierra Nevada,
Catherines and Bank hereby covenant and agree as follows:


1.    Assignment by Sierra Nevada. Sierra Nevada hereby assigns, conveys and
transfers to Catherines all of Sierra Nevada's right, title, interest and
privilege in, to and under the Agreement.


2.    Assumption by Catherines. Catherines, for the benefit of Sierra Nevada and
Bank, hereby accepts the assignment, conveyance and transfer of Sierra Nevada's
right, title, interest and privilege in and to the Agreement and assumes and
agrees to perform, fulfill and observe all of the covenants, agreements,
warranties, obligations and liabilities of Sierra Nevada under the Agreement and
the Plan.


3.    Consent and Release by Bank. Bank hereby consents to the foregoing
assignment and assumption of the Agreement and agrees that Sierra Nevada is
released of all liabilities and obligations under the Agreement and the Plan
which arise on or after the Effective Date.


[THE NEXT PAGE IS THE SIGNATURE PAGE]



1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed the Assignment as of
the day and year first above written.




 
SIERRA NEVADA FACTORING, INC.
 
 
 
 
 
By: ____________________________
 
 
 
 
 
CATHERINES STORES CORPORATION
 
 
 
 
 
By: ____________________________
 
 
 
 
 
WORLD FINANCIAL NETWORK
 
BANK
 
 
 
 
 
By: ____________________________


































2